Citation Nr: 1000132	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and January 2007 rating decisions 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the Veteran's claims for 
service connection for PTSD, hearing loss, and tinnitus.  The 
Board notes that the record includes a diagnosis of 
anxiety/depression, not otherwise specified, as well as rule-
out PTSD.  Thus, the Board has characterized that issue to 
reflect a broad definition of the claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an 
acquired psychiatric issue to include PTSD is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has right ear hearing loss which 
was neither incurred in nor aggravated by active service.

2.  The Veteran does not currently have left ear hearing loss 
for VA compensation purposes.

3.  The Veteran's current tinnitus was neither incurred in 
nor aggravated by active service.


CONCLUSIONS OF LAW

1.  Hearing loss of either ear was not incurred in or 
aggravated by the Veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2006.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, and obtained a medical opinion as to 
the etiology of disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims for service connection for hearing 
loss and tinnitus at this time.


Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

The record shows that the Veteran's military occupational 
specialty was radio operator.  He served in Vietnam.  The 
service treatment records do not show any complaints or 
findings related to hearing loss.  On the report of medical 
history at the time of the Veteran's separation from service 
in April 1969, he denied hearing loss.  

Hearing testing completed in August 1973 at the time of the 
Veteran's reenlistment in the Army Reserves showed 15/15 
hearing in each ear.  Army Reserves medical records show that 
he denied hearing loss on reports of medical history 
completed in July 1975 and April 1978.

A VA audiometry examination was conducted in November 2006.  
The Veteran reported exposure to noise in service from 
firearms, machine guns, helicopters, artillery, and 
communications center frequency.  He reported that he had had 
tinnitus for thirty years, and that it was present for two to 
three hours at a time, but not everyday.  

VA audiometry showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
20
25
LEFT
30
20
25
30
20

Speech recognition was 92 percent in the right ear and 94 
percent in the left ear.  After reviewing the service 
treatment records as well as a "tracing" of an audiogram in 
April 1978, the examiner concluded that "the hearing loss 
measured today is also not one consistent with noise induced 
hearing loss....The tinnitus described is not consistent with 
noise induced tinnitus.  It is my opinion that this 
individual's hearing loss and tinnitus are not related to his 
history of military noise exposure."

Hearing Loss

In this case, the Board finds that service connection for 
bilateral hearing loss is not in order.  First, the November 
2006 VA audiological examination does not show that the 
Veteran has left ear hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the right ear hearing loss, the November 2006 
VA examiner opined that the Veteran's decreased hearing was 
not related to his military service.  In reaching this 
opinion, the VA examiner reviewed the service treatment 
records as well as the audiometry conducted in 1978, 
approximately nine years after the Veteran's separation from 
service.  There is no medical opinion of record that 
contradicts the examiner's opinion.  

The Veteran's claim for service connection implicitly 
includes the assertion that he has bilateral hearing loss, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of a bilateral hearing loss or its relationship to 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

Tinnitus

There is no evidence that tinnitus was manifested in service.  
The service treatment records are silent for tinnitus 
complaints or diagnosis.  A diagnosis of tinnitus is not 
clinically noted until November 2006.  Hence, service 
connection for tinnitus on the basis that it became manifest 
in service, and persisted, is not warranted.

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the Veteran's active service.  
On the VA examination in November 2006, the Veteran reported 
that his tinnitus had been present for 30 years (which would 
put its onset several years after his separation from 
service).  The VA examiner concluded that it was not likely 
that the current tinnitus was related to noise exposure in 
the military.  That opinion is not contradicted by any other 
medical opinion of record.

Furthermore, the fact that the disability was not objectively 
noted until many years after service is, of itself, a factor 
against a finding that it is service connected.  Since he is 
a layperson, the Veteran's own belief that his tinnitus is 
related to service is not competent evidence, particularly 
given his statements to the VA examiner dating the onset to 
several years after his separation from service.  See 
Espiritu, supra.  As a preponderance of the evidence is 
against the claim seeking service connection for tinnitus, it 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he has PTSD as a result of 
stressors incurred during his service in Vietnam.  He 
specifically referred to his distress in not knowing the fate 
of his childhood friend who was reported missing after his 
helicopter was shot down in Laos in 1968.  The Veteran has 
provided documentation from the Arlington National Cemetery 
website confirming the circumstances of the loss of this 
soldier and noting that his remains were recently identified.  
The sufficiency of a stressor is a medical question.  Given 
that the Veteran has provided evidence confirming a possible 
stressor, and that he has not been provided with a VA 
psychiatric examination, the Board finds that such 
examination is indicated.  38 C.F.R. § 3.159(c)(4)(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the current nature and likely 
etiology of any psychiatric disorder.  The 
claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based on the examination and review of the 
record, the examiner is asked to answer 
the following questions:

a. If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
the alleged stressor involving the 
Veteran's distress regarding his missing 
friend was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and the 
confirmed in-service stressor sufficient 
to produce PTSD.  

b. If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the Veteran's 
service.  

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If this claim 
remains denied, the Veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


